Name: Council Regulation (EC) No 538/96 of 25 March 1996 amending Regulation (EC) No 517/94 concerning imports of certain textile products originating in the Federal Republic of Yugoslavia (Serbia and Montenegro)
 Type: Regulation
 Subject Matter: trade policy;  leather and textile industries;  Europe;  international trade;  trade
 Date Published: nan

 Avis juridique important|31996R0538Council Regulation (EC) No 538/96 of 25 March 1996 amending Regulation (EC) No 517/94 concerning imports of certain textile products originating in the Federal Republic of Yugoslavia (Serbia and Montenegro) Official Journal L 079 , 29/03/1996 P. 0001 - 0005COUNCIL REGULATION (EC) No 538/96 of 25 March 1996 amending Regulation (EC) No 517/94 concerning imports of certain textile products originating in the Federal Republic of Yugoslavia (Serbia and Montenegro) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas Council Regulation (EC) No 2815/95 (1) in particular suspended Regulation (EEC) No 990/93 (2), introducing an embargo vis-Ã -vis the Federal Republic of Yugoslavia (Serbia and Montenegro);Whereas, in the absence of specific arrangements, the importation of textile products originating in the Federal Republic of Yugoslavia (Serbia and Montenegro) into the Community is liberalized pursuant to Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules (3);Whereas the Republics of Bosnia-Herzegovina and Croatia as well as the former Yugoslav Republic of Macedonia are currently subject, by virtue of Regulation (EC) No 517/94, to autonomous quantitative restrictions; whereas it should be noted that autonomous restrictions were introduced vis-Ã -vis the whole of Yugoslavia when the Cooperation Agreement was suspended in 1991;Whereas, for reasons of equality of treatment vis-Ã -vis the other Republics of former Yugoslavia and other comparable countries in respect of which the Community maintains quantitative restrictions, annual restrictions should be reintroduced in respect of the Federal Republic of Yugoslavia (Serbia and Montenegro) for the same products as those which are currently subject to restrictions vis-Ã -vis the other Republics of former Yugoslavia by virtue of Regulation (EC) No 517/94;Whereas to that end Annexes III B and VI to Regulation (EC) No 517/94 should be amended and it should be specified that the quotas will be managed in accordance with the rules laid down by that Regulation;Whereas it would seem appropriate that the introduction of these quantitative restrictions should not be an obstacle to the importation of the goods exported before the date of entry into force of this Regulation,HAS ADOPTED THIS REGULATION:Article 1 Annexes III B and VI to Regulation (EC) No 517/94 are hereby replaced by the text in Annex I to this Regulation.Article 2 The quantitative restrictions established by this Regulation with regard to certain products originating in the Federal Republic of Yugoslavia (Serbia and Montenegro) shall be subject to the management rules laid down in Regulation (EC) No 517/94.Article 3 Operators may submit their applications for import authorizations to the competent authorities of the Member States as from the 10th day following the date of entry into force of this Regulation. Each application shall cover maximum quantities which may not exceed, per operator, the quantities indicated in Annex II to this Regulation.The period of validity of the import authorizations may not extend beyond 31 December 1996.Article 4 This Regulation shall not be an obstacle to the placing into free circulation of products which, on the date of its entry into force, were in the process of being transported to the Community, on condition that the destination of such products cannot be changed.Article 5 This Regulation shall enter into force on 1 April 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 March 1996.For the CouncilThe PresidentS. AGNELLI(1) OJ No L 297, 9. 12. 1995, p. 1.(2) OJ No L 102, 28. 4. 1993, p. 14.(3) OJ No L 67, 10. 3. 1994, p. 1. Regulation as last amended by Regulation (EC) No 1325/95 (OJ No L 128, 13. 6. 1995, p. 1).ANNEX I 'ANNEX III BAnnual Community quantitative limits referred to in Article 2 (1), fourth indent>TABLE>>TABLE>'ANNEX VIOutward processing trafficAnnual Community limits referred to in Article 4>TABLE>>TABLE>ANNEX II Maximum amounts to be allocated per category for the Community limits given in the Table 'Federal Republic of Yugoslavia (Serbia and Montenegro)` in Annex III B to Regulation (EC) No 517/94 >TABLE>